COURT
  OF APPEALS
                                      
  SECOND DISTRICT OF TEXAS
                                                  
  FORT WORTH
 
 
                                       
  NO.  2-04-401-CR
 
 
CHRISTOPHER JOSEPH HADLEY                                           
  APPELLANT
 
                                                  
  V.
 
THE STATE OF TEXAS                                                               
  STATE
 
                                             
  ------------
 
        
  FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON
  COUNTY
 
                                             
  ------------
 
                               
  MEMORANDUM
  OPINION[1]
 
                                             
  ------------
                                        
  INTRODUCTION




Appellant Christopher Joseph
  Hadley was charged by information with the offense of terroristic threat. 
  A jury found Appellant guilty.  Pursuant
  to a plea agreement between the State and Appellant, the trial court sentenced
  him to sixty days in jail subject to a work release, associated fines, and a
  condition that he complete an anger management course. 
  The court certified Appellant=s right to
  appeal.  Appellant complains in one
  point that the trial court erred in failing to grant his motion to suppress
  statements he made during an investigative detention, in violation of his
  rights under the Fourth Amendment to the United States Constitution. 
  See U.S. Const. Amend. IV. 
                     
  FACTUAL AND PROCEDURAL BACKGROUND
At the pretrial suppression
  hearing, the complainant Tony Kriss testified that, on the evening of
  September 8, 2003, he had driven Sherry Moses, a health care worker employed
  to care for his mother-in-law, to her home for her to let her dogs out and
  obtain a change of clothes.  He
  tried to help Moses fix her car, then pulled around to the front of her house
  and was waiting for her when Appellant walked up to his car and began making
  threatening statements. Kriss testified Moses came out of her house and asked
  if he wanted her to call 9-1-1.  When
  Appellant began threatening Kriss a second time, he asked her to call the
  police.  Kriss did not know
  Appellant=s identity. 




Sherry Moses testified that,
  as she was leaving her house, she saw Appellant harassing and threatening
  Kriss.  Moses heard Appellant curse
  Kriss and say he thought Kriss was a policeman and that he hated Apigs.@ 
  Kriss told Appellant he was only there to give her a ride, and that he
  should go about his business.  Appellant
  approached Kriss as if he were going to physically attack him, she said. 
  She told Kriss they ought to call 9-1-1. 
  As the situation got out of hand, she broke down in tears and yelled at
  Appellant to stop.  Moses did not
  know Appellant.  Appellant
  apologized to her, but then told Kriss he was going to get his gun and come
  back and shoot him.  Kriss saw
  Appellant walk back toward his house as the police arrived. 
  Kriss was talking to the sergeant or supervisor, he recalled, when they
  heard Appellant come out of his garage and get in his pick-up truck. 
  
Sergeant Deaver with the
  Lewisville Police Department was the first officer to arrive in response to a
  dispatch that there was a disturbance at the address of Moses=s residence.  He recalled
  that Kriss was standing on the sidewalk and confirmed that he was the basis
  for the call.  Sergeant Deaver
  testified that Kriss was able to articulate what had gone on, explaining that
  he had helped a friend with her car and had pulled around to the front of the
  house when a man confronted him.  When
  Sergeant Deaver asked him who the other party was, Kriss pointed to a
  residence about three to five houses away. 
  Kriss told Sergeant Deaver that the man had told him he hated police
  and was going to get his shotgun.  




Sergeant Deaver was explaining
  the situation to Officer Cassels, who had also arrived by then, when Kriss saw
  Appellant moving toward a vehicle, and pointed him out to Sergeant Deaver. 
  Sergeant Deaver testified that the vehicle, a red Chrevrolet pick-up
  truck, started up and the headlights came on, and Kriss said, AI think that=s him.@ 
  Sergeant Deaver went to his police vehicle to attempt to stop the
  pick-up, but, at that moment, Officer Barrett pulled up.  Sergeant
  Deaver radioed Officer Barrett to continue on and stop Appellant=s truck.  Sergeant Deaver
  testified he wanted Officer Barrett to stop the vehicle to identify the
  suspect so that any pertinent charges for terroristic threat could be filed.  
  
Officer Barrett testified he
  was dispatched to the location as back-up. 
  He confirmed that as he pulled up, Sergeant Deaver radioed him that
  there was a pick-up truck leaving and requested that he stop it. 
  Officer Barrett also recalled that Sergeant Deaver said that there
  might be a gun in the vehicle.  The
  only other information Officer Barrett had was that Appellant was a possible
  suspect in a disturbance.  He
  testified that the only reason he stopped the truck was because Sergeant
  Deaver had instructed him to do so.  




Officer Barrett activated his
  overhead lights.  The driver of the
  pick-up made a U-turn, headed the opposite direction, then made a right turn,
  and traveled thirty to forty yards out into a field before stopping. 
  The driver then Abailed out@ and acted
  irate.  Officer Barrett testified
  that Appellant was the driver and told him he thought that Kriss was police or
  FBI and he did not want him there, and that was the reason for the
  disturbance.  Officer Barrett saw a
  shotgun on the front seat, picked it up and unloaded it, and laid it on the
  street. Appellant told him he had the shotgun with him because he hunted dove. 
  Sergeant Deaver arrived at that time and heard Appellant admit he had a
  confrontation with the person down the street but denied making any threats.
  Sergeant Deaver recalled that Appellant said he always carried a shotgun in
  his truck.  The officers determined
  no arrest needed to be made at that time. 
  After a follow-up investigation, a warrant was issued for Appellant=s arrest on
  September 26, 2003.  
                                 
  PRESERVATION OF ERROR
At the outset, the State
  argues Appellant failed to preserve error because the trial court did not rule
  on his motion to suppress.  We
  disagree.  The trial court first
  stated that it would Acarry@ the motion to suppress during a hearing on other preliminary motions. 
  However, the trial court proceeded to conduct the suppression hearing
  outside the jury=s presence before trial began.  After
  several witnesses testified, Appellant=s counsel argued that the evidence failed to establish reasonable
  suspicion for the stop of Appellant=s vehicle.  The trial court
  expressed its opinion that reasonable suspicion to make the stop existed,
  based upon the facts made known to Sergeant Deaver, and that Officer Barrett
  stopped Appellant based on Deaver=s
  instruction, so Athere=s enough to get him there.@   




The trial court noted it had
  not yet heard the third officer=s testimony.  However, after
  Officer Cassels testified, the trial court noted that her testimony did not
  add anything on the suppression issue.  Trial
  began immediately thereafter, and the statements made by Appellant during the
  stop were admitted into evidence without objection by Appellant=s counsel.  After the trial
  court pronounced sentence, it stated on the record that it was certifying
  Appellant=s right to
  appeal in that Amatters were
  raised by written motion, filed and ruled on before trial and not withdrawn
  or waived.  That=s what it is, isn=t it?@ 
  [Emphasis added.]  Appellant=s counsel responded, AYes.@ 
  




To preserve error for
  appellate review, the record must show:  (1)
  that an appellant made a timely request, objection, or motion stating grounds
  sufficient to provide notice to the trial court; and (2) that the trial court
  ruled on the motion either explicitly or implicitly. 
  Tex. R. App. P.
  33.1(a)(1)(A),(a)(2)(A); see Garza v. State, 126 S.W.3d 79, 81-82 (Tex.
  Crim. App. 2004); James v. State, 102 S.W.3d 162, 169 (Tex. App.CFort Worth
  2003, pet. ref=d). 
  The court of criminal appeals requires that a defendant=s objections
  be specific enough to effectively communicate his complaint to the court but
  is Aless stringent@ as to the
  requirement of obtaining a ruling on a motion or objection. 
  Rey v. State, 897 S.W.2d 333, 336 (Tex. Crim. App. 1995). 
  A trial court=s ruling need not be expressly stated Aif its actions or other statements otherwise unquestionably indicate a
  ruling.@  Id.; see also State v.
  Kelley, 20 S.W.3d 147, 154 n.3 (Tex. App.CTexarkana 2000, no pet.) (noting that in some instances party need not
  obtain express ruling on objection, motion, or request to preserve error).   
    




The trial court not only
  certified that a ruling had been made but also stated on the record that it
  was certifying Appellant=s right to
  appeal matters raised by written motion filed Aand ruled on before trial.@  Additionally, the trial
  court clearly indicated on the record its opinion that the stop was based on
  reasonable suspicion, subject to one more witness, whose testimony he
  thereafter noted had nothing to contribute. 
  While a careful practitioner should always pursue a motion, objection,
  or request to a ruling, we hold that under the totality of the circumstances
  of this case, the trial court Aunquestionably@ indicated an
  implicit adverse ruling.  Compare
  In re C.J.G., No. 02-04-043-CV, 2005 WL 1405804, at *1-2 (Tex. App.CFort Worth June 16, 2005, no pet.) (mem. op.) (holding no error
  preserved although certification provided appeal was on matters Araised by written motion filed and ruled on before trial,@ when record contained no indication of ruling, illegible docket entry
  could have referred to more than one motion to suppress, evidence complained
  of not offered so as to indicate a ruling, and trial court stated only that it
  would allow an appeal of Athe
  suppression issues@), with
Rose v. State, No. 03-03-00126-CR, 2003 WL 21939581, at *1 (Tex. App.CAustin August 14, 2003, pet. ref=d) (mem. op.) (not designated for publication) (holding ruling on
  motion to suppress Aimplicit@ although no record made of plea hearing that might have reflected a
  ruling, when certification stated case was Aa plea-bargain case, but matters were raised by written motion filed
  and ruled on before trial and not withdrawn or waived@).  
It is generally accepted that A[w]hen a court overrules a pretrial motion to suppress evidence, the
  defendant need not subsequently object to the admission of the same evidence
  at trial to preserve error.@ 
  Garza, 126 S.W.3d at 84.  Because
  we have determined that the trial court implicitly overruled Appellant=s pretrial motion to suppress, no subsequent objection was needed when
  the trial court admitted the statements made by Appellant during the stop. 
  We hold that error was preserved.
                                   
  STANDARD OF REVIEW




We review a trial court=s ruling on a motion to suppress evidence under a bifurcated standard
  of review.  Ford v. State,
  158 S.W.3d 488, 493 (Tex. Crim. App. 2005); Carmouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000).  In
  reviewing the trial court=s decision,
  we do not engage in our own factual review. 
  Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best
  v. State, 118 S.W.3d 857, 861 (Tex. App.CFort Worth 2003, no pet.).  The
  trial judge is the sole trier of fact and judge of the credibility of the
  witnesses and the weight to be given their testimony. 
  State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000); State
  v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999). 
  Therefore, we give almost total deference to a trial court=s determination of historical facts and review de novo the trial court=s application of the law of search and seizure. 
  Carmouche, 10 S.W.3d at 327; Guzman v. State, 955 S.W.2d
85, 89 (Tex. Crim. App. 1997).  
The trial court did not make
  explicit findings of historical fact.  We
  therefore review the evidence in the light most favorable to the trial court=s ruling and assume that the trial court made implicit findings of fact
  supported by the record.  Ford,
  158 S.W.3d at 493; Carmouche, 10 S.W.3d at 328. 
  However, we review de novo the determination of whether the stop
  and detention were Areasonable@ as an
  ultimate question of Fourth Amendment law. 
  Kothe v. State, 152 S.W.3d 54, 62 (Tex. Crim. App. 2004);
  Carmouche, 10 S.W.3d at 328; Guzman, 955 S.W.2d at 89. 
                                
  INVESTIGATIVE DETENTION




Appellant contends that the
  officers did not have reasonable suspicion to stop his vehicle because they
  did not personally observe the occurrence between Appellant and the
  complainant or any suspicious conduct.  Law
  enforcement officers may stop and briefly detain persons suspected of criminal
  activity on less information than is constitutionally required for probable
  cause to arrest.  Terry v. Ohio,
  392 U.S. 1, 27, 88 S. Ct. 1868, 1883 (1968). 
  Under the Fourth Amendment, a temporary detention is justified when the
  detaining officer has specific articulable facts which, together with rational
  inferences from those facts in light of the officer=s experience
  and general knowledge, would lead a reasonable officer to conclude that the
  person detained is, has been, or soon will be engaged in criminal activity.  Id.
  at 21-22, 88 S. Ct. at 1880; Brother v. State, 166 S.W.3d 255, 257
  (Tex. Crim. App. 2005), cert. denied, 126 S. Ct. 1172 (2006); Kothe,
  152 S.W.3d at 63-64.  The
  officer must be able to articulate more than an Ainchoate and unparticularized suspicion or >hunch= of criminal
  activity.@ 
  Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000). 
  AReasonableness@ under Fourth
  Amendment standards is a fact-specific inquiry measured in objective terms by
  examining the totality of the circumstances. Kothe, 152 S.W.3d at 63. 
  




Appellant first contends that
  individualized suspicion of the officer who stopped his vehicle was required
  in order to furnish reasonable suspicion for the stop. 
  He argues that Officer Barrett, who actually made the stop, admitted
  that he had no personal knowledge of any terroristic threat by Appellant or
  the circumstances surrounding the disturbance, and testified that he merely
  stopped Appellant=s vehicle at Sergeant Deaver=s instruction.  Thus,
  Appellant argues, based on the testimony of Officer Barrett, the stop was
  unlawful.  We disagree. 
  The factual basis for stopping a
  vehicle need not arise from the officer=s personal observation, but may be supplied by information acquired
  from another person.  Brother,
  166 S.W.3d at 257 (citing Adams v. Williams, 407 U.S. 143, 147, 92 S.
  Ct. 1921, 1924 (1972)).  When one
  officer relies solely on another officer=s request to stop or arrest a suspect, the reasonable suspicion or
  probable cause must be based on the requesting officer=s knowledge.  See Farmah
  v. State, 883 S.W.2d 674, 678-79 (Tex. Crim. App. 1994). 
  




If the requesting officer had
  sufficient information to establish probable cause or reasonable suspicion,
  then the second officer=s arrest or
  investigative detention generally will be justified. 
  Id.  If the
  requesting officer is in possession of sufficient knowledge, then he need not
  detail that knowledge to the arresting officer.  Tarpley
  v. State, 565 S.W.2d 525, 529-30 (Tex. Crim. App. 1978). 
  In examining the totality of the circumstances, we consider the sum of
  the information known to the cooperating agencies or officers at the time of
  the detention.  Fearance v.
  State, 771 S.W.2d 486, 509 (Tex. Crim. App. 1988), cert. denied,
  492 U.S. 927 (1989).  When several
  officers are working together, we consider the information known collectively
  by all the officers.  Id.; Hoag
  v. State, 728 S.W.2d 375, 380 (Tex. Crim. App. 1987). 
  Specifically, when one officer detains an individual based upon a radio
  dispatch received from another officer, it is the officer requesting the
  information who must have reasonable suspicion to justify the detention. 
  Fearance, 771 S.W.2d at 509; Young v. State, 133 S.W.3d 839,
  841 (Tex. App.CEl Paso 2004, no pet.).




The authorities cited by
  Appellant are distinguishable from our case. 
  In Klare v. State, a single officer was involved in the stop,
  and the discussion in that opinion relied upon by Appellant necessarily
  addressed only that officer=s personal
  observations.  76 S.W.3d 68, 71
  (Tex. App.CHouston [14th Dist.] 2002, pet. ref=d).  In Stewart v. State,
  the issue was simply whether an uncorroborated anonymous tip was sufficient to
  establish reasonable suspicion.  22
S.W.3d 646, 648 (Tex. App.CAustin 2000, pet. ref=d).  As Appellant points
  out, the court in State v. Jennings observed that Aboth the trial and reviewing courts must proceed cautiously when it
  appears that the detaining officer acted upon nothing other than a
  radio dispatch or request to apprehend.@ 958 S.W.2d 930, 933 (Tex. App.CAmarillo 1997, no pet.) (emphasis in original). 
  The court stated that it is not enough to merely show that a stop was
  made because another officer requested it.  Id. 
  But the court of appeals in Jennings further stated: 
  AIn that situation, the focus lies upon the information known to the
  officer who made the broadcast.@  Id. 
  While this does not require that he testify, the State must present
  evidence justifying the officer=s broadcast or request; Ain other words, it must be shown that the officer who made the stop or
  arrest did so upon the request of someone who had reasonable suspicion or
  probable cause.@  Id.  
  
In Jennings, the
  officer who made the stop did so based on a dispatch to a Adomestic disturbance.@  Id. at 932. 
  She received a second dispatch en route describing a vehicle, the
  driver of which was wanted for questioning in connection with the disturbance. 
  Id.  She testified
  she stopped the vehicle based solely upon the request to stop coupled with the
  description of the vehicle.  Id. 
  The officers who had investigated the disturbance did not testify,
  nor did the officer whose broadcast she relied upon in making the stop. 
  Id.  Absent any
  evidence regarding information known to the officer who allegedly made the
  request or investigated the incident, the court held that reasonable suspicion
  to justify the stop was not shown.  Id.
  at 933-34.  




The critical issue upon which
  we must focus, then, is whether the requesting officer in this case had
  reasonable suspicion to justify instructing Officer Barrett to stop and detain
  Appellant.  In this case, unlike Jennings,
  that officer testified regarding the articulable facts upon which he based his
  request to stop Appellant=s vehicle. 
  Appellant argues that the only basis given by Sergeant Deaver was Ato identify the suspect so that pertinent charges could be filed. 
  At the time we had no identification of the suspect.@  Appellant further points
  to Sergeant Deaver=s testimony
  on cross-examination that no information was provided that would give an
  indication of the credibility of the complainant, Kriss, and his
  acknowledgment that he had not personally observed anything that had occurred
  between Kriss and Appellant.  Therefore,
  relying on Jennings, Appellant argues that Sergeant Deaver did not have
  reasonable suspicion to call for the stop. 
  Again, we disagree.
Sergeant Deaver arrived on the
  scene shortly after hearing the dispatch based upon the 9-1-1 call by Moses
  reporting the disturbance.  The
  record is undisputed that Sergeant Deaver spoke directly with the complainant
  of the asserted terroristic threat, Kriss, who described the confrontation to
  him, leading him to believe that the offense of terroristic threat had been
  committed. Kriss also displayed his reliability as a witness by identifying
  himself and remaining at the scene, thereby putting himself in a position to
  be held accountable, and locating and pointing out Appellant to Sergeant
  Deaver as the person who had made the threats as he attempted to drive away. 
  Sergeant Deaver directed that the vehicle Appellant was driving be
  stopped so that he could be identified, as neither Kriss nor Moses knew him. 
  




Whether information provided
  by a citizen-informant furnishes the requisite level of reasonable suspicion
  to justify an investigative detention depends on the totality of the
  circumstances in the particular case.  Woods
  v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997). 
  The information provided must possess sufficient indicia of reliability
  as well as sufficient content.  Id.
  (citing Alabama v. White, 496 U.S. 325, 329, 110 S. Ct. 2412, 2415-16
  (1990)).  Reliability is generally
  shown by the very nature of the circumstances under which the incriminating
  information became known to the citizen.  Brother,
  166 S.W.3d at 258, 259 & n.4 (holding stop may be justified based on facts
  provided by citizen-eyewitness, when the information is adequately
  corroborated by the officer).  
The citizen=s veracity, reliability, and basis for knowledge are highly relevant in
  determining the value of the information. 
  White, 496 U.S. at 328-29, 110 S. Ct. at 2415; see Pipkin
  v. State, 114 S.W.3d 649, 654 (Tex. App.CFort Worth 2003, no pet.) (holding facts relayed by cell phone caller
  adequately corroborated when caller was eyewitness to criminal behavior,
  provided detailed description and location of defendant=s vehicle, and made himself accountable by providing contact
  information to officer); State v. Stolte, 991 S.W.2d 336, 341 (Tex.
  App.CFort Worth 1999, no pet.) (holding detailed information related by
  caller describing erratic driving and identifying suspect=s car and location, demonstrated sufficient reliability when caller was
  concerned citizen and permitted himself to be identified after stop).     
  




A private citizen whose only
  contact with the police is a result of having witnessed a criminal act by
  another is considered inherently credible and reliable. 
  Esco v. State, 668 S.W.2d 358, 360-61 (Tex. Crim. App. 1982); see
  also Johnson v. State, 171 S.W.3d 643, 649 (Tex. App.CHouston [14th
  Dist.] 2005, pet. ref=d) (holding unnamed citizen who presents unsolicited, face-to-face
  report of criminal conduct inherently more reliable than anonymous
  tip); Pipkin, 114 S.W.3d at 655 (noting that detailed description of
  the wrongdoing, accompanied by information that the citizen observed the event
  firsthand, entitles the information to greater weight).  
  
The same is true when the
  citizen is the victim of the crime.  Victor
  v. State, 995 S.W.2d 216, 224 (Tex. App.CHouston [14th Dist.] 1999, pet. ref=d); Nelson v. State, 855 S.W.2d 26, 30 (Tex. App.CEl Paso 1993, no pet.); see also Virgoe v. State, No.
  05-02-01040-CR, 2003 WL 21142777, at *3 (Tex. App.CDallas May 19, 2003, pet. ref=d) (not designated for publication); Brown v. State, No.
  01-97-01067-CR, 2000 WL 190196, at *2 (Tex. App.CHouston [1st Dist.] Feb. 17, 2000, no pet.) (not designated for
  publication).      




Considering the totality of
  the circumstances together, Kriss established his reliability by (1) waiting
  for the arrival of the police and putting himself in a position to be held
  accountable; (2) talking freely with Sergeant Deaver in describing the
  confrontation; (3) pointing out Appellant=s location and vehicle as he was leaving, which the officer could
  immediately corroborate; (4) remaining at the scene during the investigation;
  and (5) describing himself as the victim of the alleged threats.  We
  hold that Sergeant Deaver could reasonably rely on the information provided by
  Kriss, which established reasonable suspicion to instruct Officer Barrett to
  make the stop.
                                          
  CONCLUSION
We hold that the State
  established reasonable suspicion for the investigatory stop and detention of
  Appellant; hence, the trial court correctly denied Appellant=s motion to suppress.  We
  overrule Appellant=s sole issue
  and affirm the judgment of the trial court. 
  
 
 
ANNE GARDNER
JUSTICE
 
PANEL B:  
  LIVINGSTON, GARDNER, and WALKER, JJ.
 
DO
  NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
  June 15, 2006





[1]See
    Tex. R. App. P. 47.4.